Citation Nr: 1439848	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection is warranted for a left hip disability because it is secondary to his service-connected back, right knee, left knee, and right hip disabilities.  In support of his claim, he submitted a December 2009 private treatment record which contains an opinion stating that because degenerative arthritis in the Veteran's left hip is about the same degree as in his right hip, it is as likely as not that the left hip is also a service-connected injury related to his previous injuries, his antalgic gait, and his abnormality of gait.  

The Veteran underwent VA examinations in February 2010 and August 2011.  At the February 2010 VA examination, the Veteran indicated that his left hip got worse in February 2009 when he had a worsening of his right knee disability (he had a fall in which he sustained a right knee injury requiring arthroscopic surgery).  The February 2010 examination report contains an opinion stating that it is less likely as not that the Veteran's left hip femoral acetabular impingement is related to or caused by his service-connected right hip, back or right knee disabilities.  The examiner stated that femoral acetabular impingement is a developmental pathology causing a bump on the femoral neck and there is nothing in the clinical history to suggest any injuries in the service or any degenerative change that may be secondary to injury in the service.  The August 2011 VA examination report states that the service-connected right hip, right knee, left hip, left knee, and lumbar spine disabilities did not cause or exacerbate/aggravate the left hip femoral acetabular impingement.  The examiner stated that this pathology is defined as deformity of either the acetabulum or femoral neck that causes bone-to-bone impingement with certain ranges of motion of the hip, which can, over the course of time, injure the soft tissues around the joint and even progress to osteoarthritis (OA).  The examiner specifically stated that femoral acetabular impingement is not caused by injuries and it is more of a congenital condition.  The examiner stated that the mild arthritic symptoms in the Veteran's bilateral hips coincide with natural symptoms.  Then, the examiner stated, "[i]in summary, his R femoral acetabular impingement and R hip OA is not caused by or a result of his service connected right hip, right knee, left knee, lumbar spine service connected issues."

In November 2011 the Veteran submitted a medical journal article and an additional internet medical resource.  The journal article indicates that during sports activities and activities of daily living, repetitive microtrauma of osseous convexities occur, consequently causing recurring irritation, degeneration of the labrum, irreversible chondral damage, and resulting degenerative disease of the hip joint.  The internet medical resource states that femoral acetabular impingement is associated with cartilage damage, labral tears, early hip arthritis, hyperlaxity, sports hernias, and low back pain, and is common in both high level athletes and in active individuals.  It further indicates that no one knows if femoral acetabular impingement is a condition that begins at birth or if it is acquired, but it is likely a combination of one's genetics and environment.  Moreover, some experts believe that significant contact sports in males are associated with one type of femoral acetabular impingement.   

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA opinions do not specifically address the private medical opinion and the Veteran's contentions that his antalgic gait/abnormal gait caused by his other service-connected disabilities have caused or aggravated his left hip disability.  Moreover, the August 2011 opinion appears to be based upon an inaccurate factual premise insofar as it seems to state that femoral acetabular impingement is merely a congenital condition that is not caused by injuries.  This statement appears to be refuted by the internet medical information submitted by the Veteran in November 2011.  Finally, the August 2011 VA examiner also stated that the right hip examination was the same as the left hip examination, and that the right femoral acetabular impingement and right hip osteoarthritis are not caused by or a result of his service-connected right hip, right knee, left knee, and lumbar spine service-connected issues.  However, importantly, the right hip disability is not the issue on appeal (in fact, right hip degenerative joint disease is already service connected, as secondary to the left knee disability).  Therefore, a remand is required for a medical opinion based upon a complete review of the medical evidence, to include a discussion of the private medical opinion and internet medical resources, and one which solely refers to the left hip and contains a complete rationale.

The Veteran has argued in his November 2011 VA Form 9 that the VA opinions on employability do not take into account his inability to sit for even short periods of time due to his service-connected musculoskeletal disabilities or the impact of his taking Vicodin (for his service-connected disabilities) on his judgment.  The Board also notes that there is not one comprehensive opinion regarding the collective impact of the Veteran's service-connected disabilities (lumbar spine degenerative joint disease, left knee arthroplasty with history of degenerative joint disease and multiple surgical procedures, right knee mild medial compartment degenerative joint disease associated with arthroplasty of the left knee, right hip mild degenerative joint disease associated with arthroplasty of the left knee, and depression) on his employability.  Importantly, although the August 2011 TDIU examination report notes that the Veteran's depression has no effect on work, the Social Security Administration (SSA) disability benefits records include an October 2008 functional capacity assessment which indicates that the Veteran's depression is a severe impairment, but that he retained the cognitive function to perform unskilled work.  As the case is already being remanded for new medical opinions, an additional medical opinion regarding employability in this regard should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2011 VA examiner, or suitable substitute, and request that the examiner provide an opinion as to the following:

(1) Whether it is at least as likely as not (a 50 percent or greater probability) that any current left hip disability is etiologically related to service.

(2) Whether it is at least as likely as not (a 50 percent or greater probability) that any current left disability is proximately due to, the result of, or aggravated (permanently worsened beyond normal progression of the disability) by, the Veteran's service-connected left knee disability, right knee disability, right hip disability, and/or lumbar spine disability.

The examiner should consider the claims file, and specifically discuss the December 2009 private medical opinion which seems to relate the left hip disability to other service connected disabilities because of the resulting antalgic gait/abnormal gait.  The examiner should also specifically discuss the medical journal article and other internet medical information which seems to state that femoral acetabular impingement is associated with activity and contact sports.  

The examiner should also express an opinion as to whether the Veteran's service-connected disabilities acting in concert render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The examiner should specifically address whether the Veteran's service-connected disabilities would prevent him from sitting for even short periods of time, thus preventing him from doing sedentary work.  The examiner should also discuss the Veteran's contentions that the Vicodin he is prescribed, and which he takes for his service-connected disabilities, causes impaired judgment which would prevent him from performing sedentary employment.  Finally, the examiner should discuss the October 2008 SSA disability functional capacity assessment which states that the Veteran's depression is severe enough to allow for the cognitive functioning to perform only unskilled work.  

Any opinion expressed should be accompanied by a complete rationale.

If additional examination of the Veteran is deemed warranted by the clinician in order to render the requested opinions, such examination(s) should be conducted.

2.  After completing the above actions, and any other development as may be indicated, the claims must be readjudicated.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



